      Case 4:19-cv-00943-DPM Document 13 Filed 06/23/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

SAMUEL L. THOMAS                                                PLAINTIFF
ADC #160799

v.                       No. 4:19-cv-943-DPM

DEXTER PAYNE, ADC Director,
Chief of Staff, Pine Bluff Central
Office; GIBSON, Warden, Varner
Unit; and FORREST, Doctor,
ORCU,ADC                                                 DEFENDANTS




                             JUDGMENT
     Thomas' s complaint is dismissed without prejudice.



                                                           V'
                                       D .P. Marshall Jr.
                                       United States District Judge
